            Case 2:20-mc-00125-MCE-EFB Document 2 Filed 06/10/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:20-MC-00125-MCE-EFB
12                  Plaintiff,                         STIPULATION AND ORDER EXTENDING TIME
                                                       FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                       ALLEGING FORFEITURE
14   APPROXIMATELY $41,140.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Blake
18 Crisler (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about February 20, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the Drug Enforcement Administration with respect to the Approximately $41,140.00 in

21 U.S. Currency (hereafter “defendant currency”), which was seized on October 31, 2019.

22          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit
23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

25 than claimant has filed a claim to the defendant currency as required by law in the administrative

26 forfeiture proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
29                                                                            Stipulation and Order to Extend Time

30
           Case 2:20-mc-00125-MCE-EFB Document 2 Filed 06/10/20 Page 2 of 2



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline is May 20, 2020.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to June

 5 19, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

10 alleging that the defendant currency is subject to forfeiture shall be extended to June 19, 2020.

11 Dated: 5/19/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                   By:    /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15

16 Dated: 5/19/2020                                       /s/ Miles A. Harris
                                                          MILES A. HARRIS
17                                                        Attorney for potential claimant
                                                          Blake Crisler
18                                                        2115 Kern Street 101M
                                                          Fresno, CA 93721
19
                                                          (Signature authorized by phone)
20

21
            IT IS SO ORDERED.
22
     Dated: June 10, 2020
23

24

25

26

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
